ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive. 
The Applicant argues that Ahn fails to disclose “estimating, with at least partially with at least one anchor node, a predicted predetermined time for when a transmission for the wireless arbitrary device will occur,” The Examiner respectfully disagrees.
Firstly, the Examiner respectfully directs the Applicant’s attention to the Specification, where the Applicant defines “predicting predetermined time”.  Specifically, paragraph 0084 of the PG Pub discloses that a predictive option includes an anchor node (e.g., master node) that begins transmitting at an interval with the aim of transmitting just prior to the wireless arbitrary device.  Any frame may be used, but one such option is the IEEE 802.11 Clear-to-send (CTS) frame which is designed with a short duration and has the ability to grant airtime to the wireless arbitrary device.
In other words, the Applicant clearly define in the Specification that the CTS is used by the master node to estimate, predict as to when the arbitrary device will transmit.
Similarly, Ahn discloses in paragraph 0075 that the AP sends a CTS after waiting for a short IFS (SIFS) time to notify that the data transmission is available to the transmitting terminal STA 1 (also see Fig. 7).  Hence, this teaching of Ahn reads on “predicting predetermined time” of claim language.  
Based on this discussion, it should be clear to the Applicant that the combination of Armstrong and Ahn disclose the argued features.  Therefore, previous rejections was proper and maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644